DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 July 2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 July 2021 was filed concurrently with the RCE.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
U.S. Patent Application Publication cite no. 1 was lined through because the reference is a duplicate of a reference listed in the IDS filed 27 February 2018, cite no. 28.

Status of the Claims
Claims 1-2, 5-6 and 8-31 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: instant claim 1 is drawn to a pharmaceutical composition for oral delivery comprising a mucoadhesive polymeric matrix, a pharmaceutically active component comprising epinephrine, a pharmaceutically acceptable salt or ester thereof in the polymeric matrix, and an adrenergic receptor interacter that enhances permeation of the epinephrine, pharmaceutically acceptable salt or ester thereof through a mucosal barrier by utilizing at least a paracellular transport route or mechanism, wherein the composition is a film, and the pharmaceutically active component being contained in the polymeric matrix of the film.  
The closest prior art, US 2007/0293581 A1 (Hill), teaches buccal, lingual or sublingual dosage forms comprising epinephrine ([0083]-[0092]).  Hill teaches that absorption enhancers can be added ([0086]), but does not explicitly disclose an adrenergic receptor interacter as instantly claimed.  
Applicants’ Declaration filed 30 July 2021 shows several examples of adrenergic receptor interacters that significantly enhanced the permeability of epinephrine bitartrate through the oral mucosa, whereas several examples of known permeation enhancers that are not adrenergic receptor interacters were shown to not enhance, or were shown to reduce permeation of epinephrine.
Therefore, it was surprising and unexpected that adrenergic receptor interacters were effective at enhancing permeation of epinephrine through the oral mucosa whereas non-adrenergic receptor interacters that are known penetration enhancers were not effective at enhancing permeation of epinephrine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Withdrawn Double Patenting Rejections
The double patenting rejections over 15/724,234; 15/791,249; 16/143,678; and 16/143,821 are hereby withdrawn because the present application has an earlier filing date.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616